 In the Matterof ST. JOHNS RIVERSHIPBUILDINGCOMPANYandBROTHERHOODOF LOCOMOTIVE FIREMEN' AND ENGINEERSCase No. 10-R-1251SUPPLEMENTAL DECISIONSECOND DIRECTION OF ELECTIONANDORDERJanuary 29, 1945On December 13, 1944, pursuant to a Decision and Direction ofElection issued by the Board on November 20, 1944,1 an election bysecret ballot was conducted by the Regional Director for the TenthRegion (Atlanta, Georgia). Immediately thereafter a Tally of Bal-lots was furnished by the Regional Director to the Company and torepresentatives of the participating unions.The Tally indicated that of the approximately 17 eligible voters, 16cast valid votes, of which 11 were for Brotherhood of LocomotiveFiremen and Engineers, herein called the Brotheihood, and 5 werefor International Union of Operating Engineers, herein called theOperating Engineers.No ballots were challenged.Thereafter, on December 15, 1945, the Operating Engineers andJacksonvilleMetal Trades Council each filed Objections to the saidelection.On January 13, 1945, the Regional -Director issued hisReport on Objections, recommending that the election be set aside.On January 18, 1945, the Company, the Brotherhood and the Operat-ing Engineers executed a stipulation that the election held December13, 1944, be set aside, and that a new election be held.We see noreason to disapprove the stipulation.Accordingly, we shall orderthe election set aside and direct a new election.ORDERIn accordance with the stipulation of the parties, the NationalLabor Relations Board hereby vacates and sets aside the electionheld in this proceeding on December 13, 1944, and the result thereof.1 59 N.L. R. B. 415.60 N. L. R. B. No. 55.261 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDSECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with St. Johns RiverShipbuilding Company, Jacksonville, Florida, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Second Direction, under the directionand supervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the locomotive operators and oilmen who were employedduring the pay-roll period immediately preceding November 20, 1944,including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by Brotherhood of Locomotive Firemen andEngineers, unaffiliated, or by International Union of Operating Engi-neers, Local No. 673, for the purposes of collective bargaining, or byneither.